        Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 1 of 43




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                    USDC SDNY
ANDREW SNITZER and PAUL LIVANT, individually                     DOCUMENT
and as representatives of a class of similarly situated          ELECTRONICALLY FILED
persons, on behalf of the American Federation of                 DOC #:
Musicians and Employers’ Pension Plan,                           DATE FILED: 07/20/2020

                                              Plaintiffs,

v.

THE BOARD OF TRUSTEES OF THE AMERICAN
FEDERATION OF MUSICIANS AND EMPLOYERS’                          No. 1:17-cv-5361 (VEC)
PENSION FUND, THE INVESTMENT COMMITTEE
OF THE BOARD OF TRUSTEES OF THE                                        ORDER
AMERICAN FEDERATION OF MUSICIANS AND
EMPLOYERS’ PENSION FUND, RAYMOND M.
HAIR, JR., AUGUSTINO GAGLIARDI, GARY
MATTS, WILLIAM MORIARITY, BRIAN F. ROOD,
LAURA ROSS, VINCE TROMBETTA, PHILLIP E.
YAO, CHRISTOPHER J.G. BROCKMEYER,
MICHAEL DEMARTINI, ELLIOT H. GREENE,
ROBERT W. JOHNSON, ALAN H. RAPHAEL,
JEFFREY RUTHIZER, BILL THOMAS, JOANN
KESSLER, MARION PRESTON,

                                            Defendants.


VALERIE CAPRONI, United States District Judge:

       IT IS HEREBY ORDERED that the attached objections are filed on ECF for purposes of

maintaining an accurate public record.



SO ORDERED.
                                                   _________________________________
Date: July 20, 2020                                      VALERIE CAPRONI
      New York, New York                                 United States District Judge
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 2 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 3 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 4 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 5 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 6 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 7 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 8 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 9 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 10 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 11 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 12 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 13 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 14 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 15 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 16 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 17 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 18 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 19 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 20 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 21 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 22 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 23 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 24 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 25 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 26 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 27 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 28 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 29 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 30 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 31 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 32 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 33 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 34 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 35 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 36 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 37 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 38 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 39 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 40 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 41 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 42 of 43
Case 1:17-cv-05361-VEC Document 180 Filed 07/20/20 Page 43 of 43
